DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on December 7, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (US 6,676,759).
In regards to claim 10, Takagi teaches a process chamber (12) comprising:
a susceptor (22) having a first surface and a second surface opposite to the first surface (fig. 2-4; col. 3, lines 10-20));
a groove (30) formed in the first surface adjacent to a perimeter thereof (fig. 2-3; col. 30-40); and

In regards to claim 11, Takagi teaches the substrate support structure includes a plurality of first support arms (44) and a plurality of second support arms (24) (fig. 1, 3; col. 3, lines 10-20, col. 4, lines 5-15).
In regards to claim 12, Takagi teaches each of the first support arms (44) contacts the second side of the susceptor (fig. 3; col. 3, lines 10-20).
In regards to claim 13, Takagi teaches each of the second support arms (24) supports a lift pin (48) of the plurality of lift pins (fig. 1, 3; col. 4, lines 5-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2016/0204019) in view of Anderson (US 2003/0178145).
In regards to claims 1 and 10, Ishii teaches a processing chamber (102), comprising:
a susceptor (131) having a first surface and a second surface opposite to the first surface (fig. 1, 6; para. 30, 53);
an inner edge region (620) with a first sloped surface (630) having a step/shoulder (640) (groove) formed in the first surface adjacent to a perimeter thereof (fig. 1, 6; para. 55); and
a substrate support structure including a plurality of lift pins (605) (fig. 6; para. 53), each of the plurality of lift pins movably disposed in an opening (610) formed from the second surface to the first surface (fig. 1, 6; para. 53, 55).
Ishii does not explicitly teach the opening is recessed from the groove.
However, Anderson teaches a susceptor comprising a countersink thru-hole, where the hole is tapered to contact a lift pin, that provides a restriction to a flow of gas (fig. 2; para. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the countersink thru hole of Anderson onto the lift pins of Ishii because Anderson teaches it restrict a flow of gas from contacting the underside of the wafer (para. 6).
In regards to claim 8, Ishii and Anderson as discussed, where Anderson teaches the opening/ countersink thru-hole comprises an angled sidewall (fig. 2).
In regards to claim 9, Ishii and Anderson as discussed, where Ishii teaches a flared head (615) of the lift pins (605) which includes a shoulder (640) (fig. 6; para. 55).
In regards to claims 4 and 11, Ishii and Anderson as discussed, where Ishii teaches the substrate support structure including a plurality of first support arms (121) and a plurality of second support arms (134) (fig. 1; para. 30).
In regards to claims 5 and 12, Ishii and Anderson as discussed, where Ishii teaches the first support arms (121) contacts the second side of the susceptor (fig. 1; para. 41).
In regards to claims 6 and 13, Ishii and Anderson as discussed, where Ishii teaches the second support arms (134) contacts the lift pins (133/605) (fig. 1; 30).
In regards to claims 9 and 14, Ishii and Anderson as discussed, where Anderson teaches the lift pin comprises a flared head with a convex portion which connects to the lower part of the lift pin (fig. 2).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii and Anderson as applied to claims 1, 4-6 and 8-14 above, and further in view of Myo (US 2011/0209660).
In regards to claims 2-3, Ishii and Anderson as discussed above, but do not explicitly teach the groove includes a reference surface to support a substrate carrier and the reference surface is recessed from a plane of the first surface.
However, Myo teaches a susceptor (404) comprising a groove comprising a lip (410, reference surface) and pocket.  Myo teaches the lip supports a substrate (125), where the lip is recessed from the top of the susceptor (fig. 4b, 4c; para. 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the lip on the susceptor of Myo onto .
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii and Anderson as applied to claims 1, 4-6 and 8-14 above, and further in view of Anderson (US 2016/0204005).
In regards to claim 7, Ishii and Anderson as discussed above, but do not explicitly teach each of the plurality of carrier lift pins are positioned in a lift pin opening in the first support arms.
However, Oki teaches a plurality of support arms (126) each comprising a recess (400, lift pin opening) which receives a support pin (127, carrier lift pin), where the support pin maybe changed to alter distance between the heat plate and susceptor (fig. 7a, 7b; para. 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the support arms with recess and support pin of Oki onto the first support arms of Ishii and Anderson because Oki teaches alteration of the distance (para. 51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717